Citation Nr: 0921576	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for cardiac arrhythmia, paroxysmal tachycardia.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk



INTRODUCTION

The Veteran had active service from August 1945 to November 
1945.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
cardiac arrhythmia, paroxysmal tachycardia.  The RO denied 
the claim because the evidence submitted was not new and 
material.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1948 
denied service connection for cardiac arrhythmia, paroxysmal 
tachycardia. 

2.  The evidence received since the October 1948 decision is 
not cumulative and raises a reasonable possibility of 
substantiating the claim for service connection for cardiac 
arrhythmia, paroxysmal tachycardia.


CONCLUSIONS OF LAW

1.  The October 1948 rating decision, which denied service 
connection for cardiac arrhythmia, paroxysmal tachycardia, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2. The evidence received after the October 1948 rating 
decision is new and material, and the claim for service 
connection for cardiac arrhythmia, paroxysmal tachycardia is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  In this case, however, given the 
favorable outcome noted below, with respect to the claim to 
be reopened, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

When the Veteran's claim for service connection for cardiac 
arrhythmia, paroxysmal tachycardia was originally considered 
and denied in January 1946, the RO found that the condition 
neither occurred in nor was aggravated by service.  The 
condition existed prior to service and the mere occurrence of 
episodes in service did not reflect aggravation.  A March 
1947 rating decision confirmed the January 1946 decision, 
using the same rationale.  Finally, an October 1948 decision 
continued and confirmed the previous rating decision.  The 
Veteran did not appeal.  As such, the October 1948 decision 
represents a final decision.

The Veteran subsequently requested that his claim for service 
connection for cardiac arrhythmia, paroxysmal tachycardia be 
reopened in July 2005.  As a general rule, a claim shall be 
reopened and reviewed only if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  Under 38 C.F.R. § 3.156(a), new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the October 1948 rating decision consists of two statements 
from private physicians, Dr. Alba Moore, M.D. and Dr. Daren 
Moore, M.D., private treatment reports dated from May 2002 to 
September 2008, and a lay statement from a childhood friend 
of the Veteran. The private treatment reports and records 
showed diagnoses of atrial fibrillation, anticoagulation, 
hypertension, chronic premature ventricular contractions 
(PVC's), mild stenosis, and acute myocardial infarction.  
Statements by two private physicians, Dr. D. Moore and Dr. A. 
Moore, dated in June 2007 and September 2008, respectively, 
link the Veteran's current cardiac arrhythmia to medication 
he was administered during service, essentially suggesting 
that the cardiac arrhythmia either began or was aggravated 
during service.   Specifically, both opinions link the 
Veteran's current heart problems to an atropine shot that the 
Veteran received while in the hospital on active service.  

The Board finds that this evidence is new and material, 
because it was not previously of record and it relates to 
unestablished facts necessary to resolve the claim, 
specifically that the Veteran's preexisting cardiac 
arrhythmia was aggravated in service beyond the natural 
progression.  Therefore, the Board finds that new and 
material evidence has been submitted to reopen the previously 
denied claim.

Having found that new and material evidence had been 
submitted to reopen the previously denied claim, the Board 
finds that to this extent, the Veteran's appeal may be 
granted.  However, as will be explained in greater detail 
below, the Board believes that additional development is 
necessary prior to a final adjudication of the Veteran's 
claim on the merits and must be returned to the RO for 
completion of that additional development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for cardiac arrhythmia, paroxysmal 
tachycardia is reopened, and to this extent only, the appeal 
is granted.


REMAND

A review of the record after reopening the previously denied 
claim discloses a need for further development prior to final 
appellate review.  In this regard, the VA has a duty to 
obtain a medical opinion when the record contains competent 
evidence of a current disability or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 76 
(2006).

The Board's review discloses that the service entrance 
examination does not mention any heart disorder, including 
cardiac arrhythmia or paroxysmal tachycardia.  While there 
was some evidence of record at the time of the previous 
rating decisions that denied service connection that would 
tend to support a conclusion that the cardiac arrhythmia or 
paroxysmal tachycardia existed prior to service, there was no 
medical evidence dated prior to service that clearly and 
unmistakably demonstrated that a heart disorder existed prior 
to service.  In this regard, a service treatment record, 
specifically a November 1945 Report of Medical Survey, shows 
a diagnosis of cardiac arrhythmia and notes that, according 
to his own accepted statement, the Veteran had been advised 
by his family physician to avoid exercise because of attacks 
of rapid beating of the heart associated with dizziness and 
faintness.  Post-service VA treatment records from October 
1946 to August 1948 show diagnoses of cardiac arrhythmia, 
psychogenic cardiovascular reaction, mild arterial 
hypertension, paroxysmal tachycardia, organic heart disease, 
and electrocardiogram (ECG) findings of moderate left axis 
deviation.  In a November 1946 VA examination, it was noted 
that the Veteran was told his left ventricle was strained and 
he was put to bed for one month at the age of 16.  A December 
1946 VA examination notes that the Veteran had a history of 
paroxysmal tachycardia for the past six years.

Nevertheless, a Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  VAOGCPREC 
3-2003.  The Board is of the opinion that a medical opinion 
is necessary to address these questions.

Further, if it is determined that the Veteran did have a 
cardiac arrhythmia or paroxysmal tachycardia that existed 
prior to service, the question then becomes whether the 
disorder was aggravated during service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153. 
These are also, in the Board's opinion, medical questions.

Lastly, if it is determined that the cardiac arrhythmia or 
paroxysmal tachycardia did not preexist service, then an 
opinion is necessary to address the question of whether 
medication the Veteran was treated with during service 
caused, as Dr. Moore indicated in his June 2007 statement, 
"heart trauma" causing his heart disease/disability.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  
Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded an 
examination by a cardiologist to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
and medical records dated following 
separation of service, including 
statements from Dr. D. Moore and Dr. A. 
Moore, dated in June 2007 and September 
2008, respectively and offer comments and 
an opinion as to the following questions:

(1) Is there clear and unmistakable 
(obvious or manifest) evidence that the 
cardiac arrhythmia, paroxysmal 
tachycardia diagnosed during service 
existed prior to service?  Please explain 
what evidence supports you conclusion.

(a) If the cardiac arrhythmia, 
paroxysmal tachycardia did 
exist prior to entry into 
service, did the cardiac 
arrhythmia, paroxysmal 
tachycardia increase in 
severity during service?  

(b) If the cardiac arrhythmia, 
paroxysmal tachycardia 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or 
was the increase in severity 
the natural progression of the 
disorder?  

(2) If the examiner determines that the 
cardiac arrhythmia, paroxysmal 
tachycardia did not exist prior to 
service is any currently diagnosed heart 
disorder causally or etiologically 
related to the symptomatology shown in 
service treatment records?  Please 
discuss and address any effect treatment 
with atropine during service would have 
on any subsequently diagnosed heart 
disorder and whether it was appropriate 
treatment at that time.  In doing so, 
please discuss and address Dr. Moore's 
June 2007 statement such treatment led to 
"heart trauma" and the Veteran's 
"heart disease/disability" and the 
September 2008 statement of Dr. Moore 
that the Veteran "began to experience 
difficulty after an injection of 
atropine" during service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


